DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-28 claim “a process”.  However, there is no claimed step in the process.
In claim 16, “optionally” is considered to be indefinite since it does not positively claim the followed features.
In claim 17, the claimed features “damping body or the damping element, to some extent or entirely, is configured as hollow body filled with at least one fluid and has at least one open passage” are confusing.  It is understood from claim 16 that a damping body is a grouping of a spring element 4 and a damping element 1.  As such, a damping body would be a grouping as shown in figure 2 
In claim 17, “in particular” is considered to be indefinite since it does not positively claim the followed features.
In claim 17, it is believed that “where the fluid is in particular selected from” should be “where the fluid is selected as one of”.
In claim 18, it is believed that the damping element comprises the open passages, not the damping body.
In claim 19, it is believed that the damping element would become a hollow body after the open passages are produced.
In claim 19, “in particular” is considered to be indefinite since it does not positively claim the followed features.
In claim 20, “in such a way” and “in particular” are considered to be indefinite since they do not positively claim the followed features.
In claim 21, “in particular” is considered to be indefinite since it does not positively claim the followed features.
Claim 21 is confusing, it is not understood the claimed features: “have been realized in a component” and “one narrowed region”.
Claim 22 is confusing and indefinite since there are a variety of arrangements being recited.
In claim 25, it is believed that “wherein the 3D printing process is selected from” should be “wherein the 3D printing process is selected as one of”.
Claim 28 is confusing.  It is not understood the claimed feature “mutually independently”.  
In claim 2, it is believed that “selected mutually independently from” should be “selected mutually independently as one of”.
Claim 29 is confusing.  In claim 29, it is believed that “damping body” should be “damping element”.
In claim 29, “in particular” is considered to be indefinite since it does not positively claim the followed features.
In claim 30, “in particular” is considered to be indefinite since it does not positively claim the followed features.
Claim 30 is confusing.  It is unclear about the intention of claim 30 pertaining to “comprising or consisting”.
Due to the above mentioned indefiniteness, claims 16-30 are being treated as best as possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (DE 102015100816) in view of Bullard (6,694,554).
Re: claim 16, Maier shows a process for the production of a viscoelastic damping body, a mattress, comprising at least one damping element 3, wherein the damping element is produced by way of a 3D printing process.  Maier does not show a spring.  Bullard is cited to teach a viscoelastic damping body, a mattress, comprising a damping element 30a and a spring 14.  It would have been obvious to one of ordinary skill in the art at the time of filing to have included a spring in the process of Maier in order to provide a wide range of dampening.
Re: claim 17, Maier shows the damping body or the damping element, to some extent or entirely, is configured as hollow body filled with at least one fluid and has at least one open passage, where the fluid is in particular selected from air, nitrogen, carbon dioxide, oils, water, hydrocarbons and hydrocarbon mixtures, ionic liquids, electrorheological, magnetorheological, Newtonian, viscoelastic, rheopectic and thixotropic liquids and mixtures of these, see figure 2.
Re: claim 18, Maier shows in paragraph [0015] that the damping element can be used for a variety of applications.  As such, the claimed open passages and diameter are considered to be engineering design choices in order to meet different dampening requirements for different applications as shown by Maier.
Re: claim 19, Maier shows the open passages produced as claimed, see paragraph [0037].
Re: claims 20, 23, 24 and 26, Maier shows in paragraph [0015] that the damping element can be used for a variety of applications.  As such, the claimed properties are 
Re: claim 21, Maier, as modified, shows the spring element 14 (of Bullard) and the damping element 3 of a damping body have been realized in a component, in particular in the form of a hollow body which has at least one open passage 5a and has more than one narrowed region 6a.
Re: claim 22, Maier, as modified, shows a large number of spring elements and damping elements have been installed in parallel and/or sequentially with respect to one another and at least to some extent have been coupled to one another, to form a mattress.
Re: claim 25, Maier shows the 3D printing process is selected from melt layering, inkjet printing, photopolymer jetting, stereolithography, selective laser sintering, a digital-light-processing-based additive manufacturing system, continuous liquid interface production, selective laser melting, binder-jetting-based additive manufacturing, multijet-fusion-based additive manufacturing, a high-speed sintering process and laminated object modeling, see figure 1, and paragraph [0022].
Re: claim 27, Maier, as modified, shows the spring element 14 of Bullard and the damping element 3 are composed of different materials, metal and elastomer, respectively.
Re: claim 28, Maier, as modified, shows the material of the spring element and of the damping element is selected mutually independently from metals, plastics and composites, in particular from thermoplastically processable plastics formulations based on polyamides, polyurethanes, polyesters, polyimides, polyetherketones, 
Re: claim 29, Maier shows a viscoelastic damping body, a mattress, produced by a process as claimed in claim 16, where the damping body is configured as perforated hollow volume body, or its damping element 3 is configured as perforated hollow volume body. Maier shows in paragraph [0015] that the damping element can be used for a variety of applications.  As such, the claimed properties are considered to be engineering design choices in order to meet different dampening requirements for different applications as shown by Maier.
Re: claim 30, Maier shows a volume body comprising or consisting of a large number of damping bodies as claimed in claim 29, where the volume body in particular is a mattress, see paragraph [0001].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zschoch, Gheorghian, Mossbeck, Khambete, Kolich and DeFranks are cited for other damping bodies and processes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657